DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14, and 20 of co-pending Application No. 16/162,960 (the ‘960 application, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  For example, claims 1-4, 10-14, and 20 of the ‘960 application also recites a driver-system, or method thereof, including a first n-type field-effect transistor, a second n-type field effect transistor, a high-side capacitor, and a low-side capacitor with the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a control circuit’ in the limitations “wherein the high-side capacitor and the low-side capacitor are configured to track and correct for mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor by controlling, via a control circuit, at least one of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor” recited in claim 1; and “tracking, by the high-side and low-side capacitor, mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field effect-transistor; and correcting, by the high-side and low-side capacitor, the mismatches by controlling, via a control circuit, at least one of the first n-type field-effect transistor and the second n-type field-effect transistor” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without circuitry to track and correct for mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor, and to track and/or correct for a , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
For claims 1 and 11, the specification does not disclose any specific circuitry “wherein the high-side capacitor and the low-side capacitor are configured to track and correct for mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor by controlling, via a control circuit, at least one of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor” (recited in claim 1); and “tracking, by the high-side and low-side capacitor, mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field effect-transistor; and correcting, by the high-side and low-side capacitor, the mismatches by controlling, via a control circuit, at least one of the first n-type field-effect transistor and the second n-type field-effect transistor” (recited in claim 11), so the above the limitations “wherein the high-side capacitor and the low-side capacitor are configured to track and correct for mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor by controlling, via a control circuit, at least one of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor” (recited in claim 1); and “tracking, by the high-side and low-side capacitor, mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field effect-transistor; and correcting, by the high-side and low-side capacitor, the mismatches by controlling, via a control circuit, at least one of the first n-type field-effect transistor and the second n-type field-effect transistor” (recited in claim 11) are not enabled because one skilled in the art does not know how the high-side via a control circuit since “a control circuit” is not disclosed.  Further, the specification discloses at page 8, line 26 to page 9, line 13 “a control circuit (not shown) may be used to control multiplexer 28 in order to select a signal procession path for reconfigured PWM modulation amplifier 22 … output signal VOUT”, however, the control circuit as described (at page 8, line 26 to page 9, line 13) is for the multiplexer 28 (Figures 3-5) and is not for the driver, and the specification (described at page 8, line 26 to page 9, line 13) does not discloses anything regarding tracking and correcting for mismatches between a first resistance of the first n-type field-effect transistor and a second n-type field effect transistor by controlling the first and second field effect transistors via the control circuit.  
Claims 2-5 and 8; and 12-15 and 18 are rejected because they depend on claims 1 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5 and 8-10; and 12-15 and 18-20 are indefinite because they depend on claims 1 and 11, respectively.
Also, for claims 9 and 19, the recitation “a second supply voltage” on line 4-5 of claims 9 and 19 is indefinite because it is unclear antecedent basis since it is not clear if it refers to “second supply voltage” recited earlier in claims 1 and 11, respectively.  Clarification and/or appropriate correction is required.
Claims 10 and 20 are also indefinite because they depends on claims 9 and 19, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck (USP 8,310,284).
In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  Note that, for claims 2-5, 8, 12-15, and 18, the recitations in these claims (i.e., “wherein the high-side capacitor is further configured to track a first offset occurring at a gate terminal of the first n-type field-effect transistor and corrects for first offset at the output” recited in claim 2 and similar method thereof in claim 12; In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Response to Arguments
Applicant's arguments filed on 3/17/21 have been fully considered but they are not persuasive. 
For the drawings objection, Applicant argues that the “control circuit” may include high-side predriver 46 and/or low-side predriver 48”.  However, this argument is not persuasive because claims 1 and 11 recited the control circuit in addition to other elements of the device (i.e., the claims did not recite the control circuit includes the high-side predriver and the low-side 
Regarding the rejection under 35 U.S.C. 112(a), applicant argues that “Figure 6 provides additional explanation and enablement of the claim elements in question. In particular, Applicant notes that the voltage on capacitor 54 is equal to (VDD_FLY - VOUT), and the voltage on capacitor 58 is equal to VDD_INTERNAL. But the voltages VDD_FLY and VDD_INTERNAL are not constant voltage rails-they are variable voltages that can be controlled via control circuitry”.  However, this argument is not persuasive because the “control circuitry” is not disclosed or shown as discussed above, and without disclosing the control circuit, the limitation “wherein the high-side capacitor and the low-side capacitor are configured to track and correct for mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor by controlling, via a control circuit, at least one of the first n-type field-effect transistor and a second resistance of the second n-type field-effect transistor” (recited in claim 1); and “tracking, by the high-side and low-side capacitor, mismatches between a first resistance of the first n-type field-effect transistor and a second resistance of the second n-type field effect-transistor; and correcting, by the high-side and low-side capacitor, the mismatches by controlling, via a control circuit, at least one of the first n-type field-effect transistor and the second n-type field-effect transistor” (recited in claim 11) is not enabling.
Regarding the rejections under 35 U.S.C. 102(a)(1), applicant argues that “Heck fails to disclose "a low-side capacitor coupled between the second terminal of the supply voltage and a low-side bootstrap switch of the driver system" as recited by claim 1 and similarly recited by claim 11. In Heck, capacitor C1 (the purported "low-side capacitor") is not "coupled between the 
Applicant further argues that “Applicant is currently amending claim 1 to recite further "such that the low-side bootstrap switch is coupled at its non-gate terminals between the second supply voltage and the low-side capacitor." Applicant submits that this limitation is also not disclosed by Heck. Heck's "power supply smoothing capacitor C1" (the purported "low-side capacitor") is certainly not coupled in such an arrangement”.  However, this argument is not persuasive because Figures 2-3 of Heck clearly teaches the low-side bootstrap switch (SW) is coupled at its non-gate terminals (see transistor M1 inside SW) between a second supply voltage (HB) and the low-side capacitor (C1).
Conclusion
Although no prior art rejection(s) applied to claims 9-10 and 19-20, however, these claims cannot be indicated allowable because if these claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims, then the new independent claims (that includes the dependent claims 9 and 19) would be the same as claims 1 and 11 of co-pending application number 16/162,960, and thus it would be rejected under 35 U.S.C. 101 (a statutory double patenting rejection).
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842